HODGES, Chief Justice.
Mr. Hebeler, you appear before this Court at this time to be publicly censured.
A Hearing Committee of the Supreme Court Grievance Committee conducted a hearing on a complaint by a former client of yours. The complaint alleged that in a child custody matter, you were retained by the child’s mother to prepare necessary pleadings and documents to seek a contempt citation against the child’s father who had retained custody in violation of a joint custody agreement approved by the trial court at the time the marriage was dissolved. You were also retained to prepare and file in the trial court necessary papers seeking full custody of the child by the mother.
The complaint further alleged that you failed to prepare the necessary papers; that inquiry was made of you by your client on eight to ten occasions during a period of approximately three months; and that you *255repeatedly blamed your secretary for not getting the papers completed. On each occasion, you promised to tend to the matter immediately. Finally, when nothing was done, and your client was unable to contact you by phone because both your office and home telephones had been disconnected, she filed this complaint.
After a full hearing, the Hearing Committee found that the foregoing facts were uncontroverted and were proven by clear and convincing evidence. The Hearing Committee also specifically found that you neglected and finally abandoned your client in a matter which you knew to be of great importance and immediacy to her. Your inaction caused your client great distress and unduly prevented immediate action under circumstances requiring such action.
The Grievance Committee in its report has recommended a public censure and we now adopt that recommendation. We have also noted that you have elected not to file exceptions to the findings, conclusions and recommendations set forth in the report of the Supreme Court Grievance Committee..
You are hereby publicly censured (1) for your conduct which was contrary to the highest standards of honesty, justice and morality required of all attorneys; (2) for your neglect of a legal matter entrusted to you by a client; and (3) for your failure to carry out a contract with your client. These infractions are in violation of C.R. C.P. 241(B)(4), DR6-101(A)(3) and DR7-101(A)(2) of the Code of Professional Responsibility. This conduct by you as an attorney and officer of the Court is inexcusable and will not be tolerated.
You are ordered to pay the costs of the proceedings before the Grievance Committee of this Court in the sum of $872.89. This amount must be paid by you to the Clerk of the Supreme Court within ninety (90) days of this date.